                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-02516-WYD

Ali NEJATBAKSH AZADANI,

       Plaintiff,

v.

Jefferson B. SESSIONS, United States Attorney General;
Christopher A. WRAY, Director, Federal Bureau of Investigation;
Kirstjen NIELSEN, United States Secretary, Department of Homeland Security; and
Lee CISSNA, Director, United States Citizenship and Immigration Services.

       Defendants.




               NOTICE OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41
       The Plaintiff, Dr. Ali Nejatbaksh Azadani, by and through his undersigned counsel, hereby

respectfully submits this Notice of Dismissal pursuant to Fed. R. Civ. P. 41, for the following reasons:

   1. Fed. R. Civ. P. 41(a)(1)(A) provides that a plaintiff in a civil action may dismiss the action

       without a court order by filing a notice of dismissal before the opposing party serves either an

       answer or a motion for summary judgment.

   2. The Respondents in this matter have not yet filed an answer or motion for summary judgment.

   3. However, the Respondents have scheduled an interview for the Plaintiff on his application for

       naturalization, the Plaintiff has successfully completed his interview and exam, and the Plaintiff

       is currently awaiting his naturalization oath ceremony.

   4. Pursuant to the Rule, the resulting dismissal will be without prejudice.

   5. No party to this proceeding would be prejudiced by this dismissal.



       For the foregoing reasons, the Plaintiff, Dr. Nejatbaksh Azadani asks that this action be

dismissed without a court order.


Dated this 7th day of December 2018.



                                                                                  Respectfully Submitted,

                                                                                    /s/ Catherine A. Chan
                                                                                        Catherine A. Chan
                                                                                          Chan Law Firm
                                                                                1900 Grant St., Suite 750
                                                                                        Denver, CO 80203
                                                                                  Phone: (303) 586-5555
                                                                                     Fax: (303) 586-5727
                                                                           cchan@chanimmigration.com
                                                                     Attorney for Dr. Nejatbaksh Azadani




                                                    1
                                   CERTIFICATE OF SERVICE


I hereby certify that I filed the foregoing with the Clerk of the Court using the CM/ECF system, which
will send notification of the filing to the following:

              Mr. Timothy Jafek
              Assistant U.S. Attorney
              Email: timothy.jafek@usdoj.gov



                                                    /s/ Catherine A. Chan
                                                    Catherine A. Chan

                                                    December 7, 2018
